Jackson, C. J.
By the Constitution of 1877 and the acts passed in pursuance thereof, there may„be an appeal from the decision of a justice in a justice’s court to a jury therein in all cases within the jurisdiction of the court, to-wit, one hundred dollars. Code, §5153, 4157,(a),(b), Acts 1882-3, p. 95; 69 Ga., 843; 70 Id., 523, 726.
(a) Semble that, under the Constitution of 1877, the appeal lay as well on the law as on the facts; but it is unnecessary to decide that point in this case, there being issues of fact on this appeal, to-wit, the plea of the general issue, as well as the plea in abatement, involving,, on the former especially, facts as well as law.
Judgment reversed.